

Exhibit 10.1




LTIP CLASS B UNIT VESTING AGREEMENT




Under the Pebblebrook Hotel Trust
2009 Equity Incentive Plan, as amended and restated
(Officers and Employees)








Name of Grantee:                            
No. of LTIP Units:                            
Grant Date:                December 13, 2013        
Final Acceptance Date:        December 13, 2013        


Pursuant to the Pebblebrook Hotel Trust 2009 Equity Incentive Plan, as amended
and restated (the “Plan”) and the Second Amended and Restated Agreement of
Limited Partnership, dated December 13, 2013 (the “Partnership Agreement”), of
Pebblebrook Hotel, L.P., a Delaware limited partnership (the “Partnership”),
Pebblebrook Hotel Trust, a Maryland real estate investment trust and the general
partner of the Partnership (the “Company”), and for the provision of services to
or for the benefit of the Partnership in a partner capacity or in anticipation
of being a partner, hereby grants to the Grantee named above an Other
Equity-Based Award (as defined in the Plan) (an “Award”) in the form of, and by
causing the Partnership to issue to the Grantee named above, a number of LTIP
Class B Units (as defined in the Partnership Agreement) specified above having
the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement. Upon acceptance of this LTIP Class B
Unit Vesting Agreement (this “Agreement”), the Grantee shall receive, effective
as of the Grant Date, the number of LTIP Class B Units specified above, subject
to the restrictions and conditions set forth herein and in the Partnership
Agreement.


1.    Acceptance of Agreement. The Grantee shall have no rights with respect to
this Agreement unless he or she shall have accepted this Agreement prior to the
close of business on the Final Acceptance Date specified above by (i) signing
and delivering to the Partnership a copy of this Agreement and (ii) unless the
Grantee is already a Limited Partner (as defined in the Partnership Agreement),
signing, as a Limited Partner, and delivering to the Partnership a counterpart
signature page to the Partnership Agreement (attached hereto as Annex A). Upon
acceptance of this Agreement by the Grantee, the Partnership Agreement shall be
amended to reflect the issuance to the Grantee of the LTIP Class B Units so
accepted, effective as of the Grant Date. Thereupon, the Grantee shall have all
the rights of a Limited Partner of the Partnership with respect to the number of
LTIP Class B Units specified above, as set forth in the

1

--------------------------------------------------------------------------------



Partnership Agreement, subject, however, to the restrictions and conditions
specified in Section 2 below.


2.    Restrictions and Conditions.


(a)    The records of the Partnership evidencing the LTIP Class B Units granted
herein shall bear an appropriate legend, as determined by the Partnership in its
sole discretion, to the effect that such LTIP Class B Units are subject to
restrictions as set forth herein and in the Partnership Agreement.


(b)    LTIP Class B Units granted herein may not be sold, transferred, pledged,
exchanged, hypothecated or otherwise disposed of by the Grantee prior to
vesting.


(c)    Subject to the provisions of Section 4, any LTIP Class B Units subject to
this Award that have not become vested on or before the date that the Grantee’s
employment with the Company and its Affiliates terminates shall be forfeited as
of the date that such employment terminates.


3.    Vesting of LTIP Class B Units. The restrictions and conditions in Section
2 of this Agreement shall lapse with respect to the number of LTIP Class B Units
specified below on the Vesting Dates specified below, so long as the Grantee
remains an employee of the Company or an Affiliate (as defined in the Plan) from
the Closing Date until such Vesting Date or Dates.


Number of LTIP                
Class B Units Vested            Vesting Dates


January 1, 2016
January 1, 2017
January 1, 2018
January 1, 2019
January 1, 2020


Subsequent to such Vesting Date or Dates, the LTIP Class B Units on which all
restrictions and conditions have lapsed shall no longer be deemed restricted.


4.    Acceleration of Vesting in Special Circumstances. All restrictions on all
LTIP Class B Units subject to this Award shall be deemed waived by the Committee
(as defined in the Plan) and all LTIP Class B Units granted hereby shall
automatically become fully vested on the date specified below if the Grantee
remains in the continuous employ of the Company or an Affiliate on such date:


(a)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s termination of employment by the
Company without Cause (as defined below);



2

--------------------------------------------------------------------------------



(b)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s death or total and permanent
disability (as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”));


(c)    a Control Change Date (as defined in the Plan);


(d)    the date of the acquittal described below, if the Grantee’s employment
with the Company and its Affiliates was ended on account of the Grantee’s
termination of employment by the Company for Cause (as defined below) solely on
the basis of the Grantee having been charged by the United States or a State or
political subdivision thereof with conduct which is a felony under the laws of
the United States or any State or political subdivision thereof and the Grantee
is subsequently acquitted of the act or acts referred to in such charge; i.e.,
to the effect that the Grantee shall be deemed for purposes of this Agreement to
have been terminated without Cause if the Grantee is subsequently acquitted of a
felony charge following termination of employment based on that charge
notwithstanding that the LTIP Class B Units may have been previously forfeited
due to the termination of the Grantee’s employment for Cause based on such
charge; or


(e)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s termination of employment by the
Grantee for Good Reason (as defined in, and in accordance with the terms of,
that certain Change-in-Control Severance Agreement entered into as of
___________, 20__ by and between the Company and the Grantee).


For purposes of the Award, the term “Cause” means that the Board concludes, in
good faith and after reasonable investigation, that (i) the Grantee has been
charged by the United States or a State or political subdivision thereof with
conduct which is a felony under the laws of the United States or any State or
political subdivision thereof; (ii) the Grantee engaged in conduct relating to
the Company constituting material breach of fiduciary duty, willful misconduct
(including acts of employment discrimination or sexual harassment) or fraud;
(iii) the Grantee breached the Grantee’s obligations or covenants under Section
4 of the Grantee’s Change in Control Severance Agreement in any material
respect; or (iv) the Grantee materially failed to follow a proper directive of
the Board within the scope of the Grantee’s duties (which shall be capable of
being performed by the Grantee with reasonable effort) after written notice from
the Board specifying the performance required and the Grantee’s failure to
perform within thirty days after such notice. No act or failure to act on the
Grantee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Grantee not in good faith or if the result thereof would be unethical or
illegal.


5.    Merger-Related Action. In contemplation of and subject to the consummation
of a consolidation or merger or sale of all or substantially all of the assets
of the Company in which outstanding common shares are exchanged for securities,
cash, or other property of an unrelated corporation or business entity or in the
event of a liquidation of the Company (in each case, a “Transaction”), the Board
of Trustees of the Company, or the board of trustees or directors of any
corporation assuming the obligations of the Company (the “Acquiror”), may, in
its

3

--------------------------------------------------------------------------------



discretion, take any one or more of the following actions, as to the outstanding
LTIP Class B Units subject to this Award: (i) provide that such LTIP Class B
Units shall be assumed or equivalent awards shall be substituted, by the
acquiring or succeeding entity (or an affiliate thereof), and/or (ii) upon prior
written notice to the LTIP Class B Unitholders (as defined in the Partnership
Agreement) of not less than 30 days, provide that such LTIP Class B Units shall
terminate immediately prior to the consummation of the Transaction. The right to
take such actions (each, a “Merger-Related Action”) shall be subject to the
following limitations and qualifications:


(a)    if all LTIP Class B Units awarded to the Grantee hereunder are eligible,
as of the time of the Merger-Related Action, for conversion into Common Units
(as defined and in accordance with the Partnership Agreement) and the Grantee is
afforded the opportunity to effect such conversion and receive, (A) in
consideration for the Common Units into which the Grantee’s LTIP Class B Units
shall have been converted, the same kind and amount of consideration as other
holders of Common Units in connection with the Transaction, or (B) the kind and
amount of consideration payable to holders of the number of common shares into
which such Common Units could be exchanged (including the right to make
elections as to the type of consideration), then Merger-Related Action of the
kind specified in (i) or (ii) of the first paragraph of Section 5 above shall be
permitted and available to the Company and the Acquiror;


(b)    if some or all of the LTIP Class B Units awarded to the Grantee hereunder
are not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and the
acquiring or succeeding entity is itself, or has a subsidiary which is organized
as a partnership or limited liability company (consisting of a so-called
“UPREIT” or other structure substantially similar in purpose or effect to that
of the Company and the Partnership), then Merger-Related Action of the kind
specified in clause (i) of this Section 5 above must be taken by the Acquiror
with respect to all LTIP Class B Units subject to this Award which are not so
convertible at the time, whereby all such LTIP Class B Units covered by this
Award shall be assumed by the acquiring or succeeding entity, or equivalent
awards shall be substituted by the acquiring or succeeding entity, and the
acquiring or succeeding entity shall preserve with respect to the assumed LTIP
Class B Units or any securities to be substituted for such LTIP Class B Units,
as far as reasonably possible under the circumstances, the distribution, special
allocation, conversion and other rights set forth in the Partnership Agreement
for the benefit of the LTIP Class B Unitholders; and


(c)    if some or all of the LTIP Class B Units awarded to the Grantee hereunder
are not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and after
exercise of reasonable commercial efforts the Company or the Acquiror is unable
to treat the LTIP Class B Units in accordance with Section 5(b), then
Merger-Related Action of the kind specified in clause (ii) of this Section 5
above must be taken by the Company or the Acquiror, in which case such action
shall be subject to a provision that the settlement of the terminated award of
LTIP Class B Units which are not convertible into Common Units requires a
payment of the same kind and amount of consideration payable in connection with
the Transaction to a holder of the number of Common Units into which the LTIP
Class B Units to be terminated could be converted or, if

4

--------------------------------------------------------------------------------



greater, the consideration payable to holders of the number of common shares
into which such Common Units could be exchanged (including the right to make
elections as to the type of consideration) if the Transaction were of a nature
that permitted a revaluation of the Grantee’s capital account balance under the
terms of the Partnership Agreement, as determined by the Committee in good faith
in accordance with the Plan.


6.    Distributions. Distributions on the LTIP Class B Units shall be paid
currently to the Grantee in accordance with the terms of the Partnership
Agreement. The right to distributions set forth in this Section 6 shall be
deemed a Dividend Equivalent Right for purposes of the Plan.


7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan. Capitalized terms used in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.


8.    Covenants. The Grantee hereby covenants as follows:
    
(a)    So long as the Grantee holds any LTIP Class B Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Class B Units as the Partnership may
deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code applicable to the Partnership or to comply with
requirements of any other appropriate taxing authority.


(b)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Class B Units awarded hereunder, and has delivered
with this Agreement a completed, executed copy of the election form attached
hereto as Annex B. The Grantee agrees to file the election (or to permit the
Partnership to file such election on the Grantee’s behalf) within thirty (30)
days after the Grant Date with the IRS Service Center at which such Grantee
files his or her personal income tax returns, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which the LTIP Class B Units are awarded to the Grantee.


(c)    The Grantee hereby agrees that it does not have the current intention to
dispose of the LTIP Class B Units subject to this Award within two years of
receipt of such LTIP Class B Units. The Partnership and the Grantee hereby agree
to treat the Grantee as the owner of the LTIP Class B Units from the Grant Date.
The Grantee hereby agrees to take into account the distributive share of
Partnership income, gain, loss, deduction, and credit associated with the LTIP
Class B Units in computing the Grantee’s income tax liability for the entire
period during which the Grantee has the LTIP Class B Units.


(d)    The Grantee hereby recognizes that the IRS has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Class B Units for federal tax purposes. In the event that those proposed
regulations are finalized, the Grantee hereby agrees to cooperate with the
Partnership in amending this Agreement and the

5

--------------------------------------------------------------------------------



Partnership Agreement, and to take such other action as may be required, to
conform to such regulations.


(e)    The Grantee hereby recognizes that the U.S. Congress is considering
legislation that could change the federal tax consequences of owning and
disposing of LTIP Class B Units.


9.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.


10.    Amendment. The Grantee acknowledges that the Plan may be amended or
terminated in accordance with Article XV thereof and that this Agreement may be
amended or canceled by the Committee, on behalf of the Partnership, for the
purpose of satisfying changes in law or for any other lawful purpose, provided
that no such action shall adversely affect the Grantee’s rights under this
Agreement without the Grantee’s written consent. The provisions of Section 5 of
this Agreement applicable to the termination of the LTIP Class B Units covered
by this Award in connection with a Transaction (as defined in Section 5 of this
Agreement) shall apply, mutatis mutandi to amendments, discontinuance or
cancellation pursuant to this Section 10 or the Plan.


11.    No Obligation to Continue Employment. Neither the Company nor any
affiliate of the Company is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Grantee at any time.


12.    Notices. Notices hereunder shall be mailed or delivered to the
Partnership at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Partnership or, in either case,
at such other address as one party may subsequently furnish to the other party
in writing.


13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties agree that any action or proceeding
arising directly, indirectly or otherwise in connection with, out of , related
to or from this Agreement, any breach hereof or any action covered hereby, shall
be resolved within the State of Delaware and the parties hereto consent and
submit to the jurisdiction of the federal and state courts located within the
District of Delaware. The parties hereto further agree that any such action or
proceeding brought by either party to enforce any right, assert any claim,
obtain any relief whatsoever in connection with this Agreement shall be brought
by such party exclusively in federal or state courts located within the District
of Delaware.




[Remainder of page left blank intentionally]

6

--------------------------------------------------------------------------------










7

--------------------------------------------------------------------------------




The foregoing LTIP Class B Unit Vesting Agreement is hereby agreed to by the
Company, the Partnership and the Grantee on the date shown below.


Date:     December 13, 2013          PEBBLEBROOK HOTEL TRUST
a Maryland real estate investment trust


By:    _                    
Name:    _         ___________        
Title:    
                            




PEBBLEBROOK HOTEL, L.P.
a Delaware limited partnership


By: PEBBLEBROOK HOTEL TRUST,
general partner


By:    _                    
Name:    _         ___________        
Title:    
                            




_                            
Grantee


Grantee’s name and address:


________________________________


________________________________


________________________________


                    








